In the Supreme Court of Georgia



                                    Decided:    October 20, 2014


      S14Y0625. IN THE MATTER OF WILLIAM CHARLES LEA.

      PER CURIAM.

            This disciplinary matter is before the Court on the Report and

Recommendation of the special master, John M. Hyatt, who recommends that

Respondent William Charles Lea (State Bar No. 442006) be suspended for a

period of six months, with conditions on reinstatement, for his violations of

Rules 1.3, 1.4, 1.5, 1.16 (d), and 3.2 of the Georgia Rules of Professional

Conduct, see Bar Rule 4-102 (d). A violation of Rule 1.3 may be punished by

disbarment and the maximum punishment for the remainder of the rules is a

public reprimand.

      The State Bar filed a Formal Complaint against Lea encompassing two

separate client complaints. Lea, who was admitted to the State Bar in 2001,

acknowledged service on November 20, 2012, but since he failed to timely

answer the complaint the special master found him in default. Accordingly, the

facts alleged and violations charged in the complaint are deemed admitted, see
Bar Rule 4-212 (a). As deemed admitted, the facts show that, with regard to

State Disciplinary Board (“SDB”) Docket No. 6336, Lea was retained in

October 2010 to give a client an opinion on the merits of a possible habeas

corpus proceeding. After Lea determined that it would be meritorious, the

client’s family paid Lea $7,000 as fees (plus $150 in filing costs) to proceed

with the matter, but Lea never filed the petition, and since March 2011 has not

visited or corresponded with his client or returned the phone calls from the

client’s family. In October 2011 the client discharged Lea and hired new

counsel, but Lea has not returned any of the fee paid by the client, little if any

of which he earned.

      The record further shows that with regard to SDB Docket No. 6337, Lea

was retained in July 2010 to represent a client in a criminal case and was paid

$10,000. Lea met with the client for about an hour and promised to return in a

week. But Lea did not keep that promise and the client terminated the

representation, requesting a refund of the fees paid. Although Lea promised in

August 2010 to return the fees as soon as possible and repeatedly assured the

client’s family that he would refund the fees, to date, Lea has only refunded the

client $1,000.

                                        2
      Based on these facts, the special master determined that Lea violated

Rules 1.3, 1.4, 1.5, 1.16 and 3.2 with regard to his representation of these two

clients. Although a violation of Rule 1.3 could result in disbarment, the special

master noted in mitigation that Lea has no prior discipline and that he appears

genuinely remorseful. In aggravation of discipline, the special master found that

Lea had a selfish motive, this case involves multiple offenses and multiple

clients and demonstrates a pattern of misconduct, Lea obstructed the disciplinary

process, and Lea’s victims were vulnerable. Ultimately, the special master

recommended that the Court impose a six-month suspension, with reinstatement

conditioned on the payment of restitution to the grievants in these cases.

      Having reviewed the record, we find that the special master’s

recommendation of a six-month suspension with conditions on reinstatement is

too lenient in light of the serious nature of the misconduct and the ongoing

failure to make restitution. Accordingly, we hereby order that William Charles

Lea be suspended from the practice of law in the State of Georgia for a period

of three years, effective as of the date of this opinion, with his reinstatement

contingent upon Lea paying restitution to the grievants or their authorized

representatives in the amounts of $4,650 in SDB Docket No. 6336 and $9,000

                                       3
in SDB Docket No. 6337. At the conclusion of the suspension imposed in this

matter, Lea may seek reinstatement by demonstrating to the State Bar’s Office

of General Counsel that he has met the conditions on reinstatement. If the State

Bar agrees that the conditions have been met, it will submit a notice of

compliance to this Court, and this Court will issue an order granting or denying

reinstatement. Lea is reminded of his duties under Bar Rule 4-219 (c).

      Three year suspension with conditions. All the Justices concur, except

Benham, J., who dissents.




                                       4
     S14Y0625. IN THE MATTER OF WILLIAMS CHARLES LEA.


     BENHAM, Justice, dissenting.

     I dissent because I would impose a two-year suspension, and not a three-

year suspension.